Case 3:20-cv-03046-TLB Document 78           Filed 12/22/20 Page 1 of 4 PageID #: 824




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION


WILLIAM BURNETT, SR., Individually
and as Anticipated Personal Representative
of the ESTATE OF SARAH BURNETT, Deceased;
TAMMIE DEBO; and WILLIAM BURNETT, JR.                                       PLAINTIFFS

V.                              CASE NO. 3:20-CV-3046

AMERICAN INTERNATIONAL INDUSTRIES,
Individually and as Successor to PINAUD, INC.,
BARBARA ALICE, INC., ED. PINAUD, INC. d/b/a ED.
PINAUD, and NESTLE-LE MUR COMPANY, all for
the CLUBMAN line of products; BARRETTS MINERALS,
INC.; BRENNTAG SPECIALTIES, INC. f/k/a MINERAL
PIGMENT SOLUTIONS, INC., Individually and
as Anticipated Personal Representative of WHITTAKER,
CLARK & DANIELS, INC.; SPECIALTY MINERALS, INC.,
Individually and as a Subsidiary of MINERALS
TECHNOLOGIES, INC.; and WHITTAKER,
CLARK & DANIELS, INC.                                                     DEFENDANTS


                                OPINION AND ORDER

      On October 26, 2020, following a hearing in which all parties participated, the Court

entered an order (Doc. 54) granting motions to dismiss portions of the original complaint.

The Court determined that Plaintiffs’ causes of action for willful and wanton conduct,

punitive damages, and fraud should be dismissed without prejudice, and Plaintiffs were

directed to file an amended complaint that conformed to the Court’s rulings and

substituted William Burnett, Sr., as Personal Representative of the Estate of Sarah

Burnett.

      Plaintiffs filed their Amended Complaint (Doc. 67) on December 2, 2020, but failed

to omit the cause of action for punitive damages (Count Thirteen) in direct contravention



                                            1
Case 3:20-cv-03046-TLB Document 78            Filed 12/22/20 Page 2 of 4 PageID #: 825




of the Court’s earlier order. Count Thirteen is improper and must be deleted from the

Amended Complaint. As the Court explained very clearly in its prior order, no separate

cause of action is available under Arkansas law for punitive damages. This is merely a

remedy. Plaintiffs are therefore directed to file a second amended complaint that

does not contain a separate cause of action for punitive damages (Count Thirteen).

Defendants’ Motions for Partial Dismissal (Docs. 69 & 73) will be granted as to this claim.

Quite obviously, the Court’s ruling here does not preclude Plaintiffs from seeking a

punitive damages instruction at trial.

       The Amended Complaint also included a claim for fraud—split this time into two

separate causes of action (Counts Eleven and Twelve) filed against separate named

Defendants. The Court previously held that Plaintiffs’ cause of action for fraud merited

dismissal because it failed to plead sufficient facts to meet the heightened pleading

requirements of Rule 9. See Doc. 54, pp. 5–6. Though the Plaintiffs have tweaked their

fraud claim to some extent, their amendments have not adequately addressed the Court’s

concerns, and the added facts still do not state a claim for fraud against the Defendants

that meets Rule 9’s standards. The facts underlying the fraud claims are still nonspecific,

vague, and conclusory. The facts asserted do not demonstrate “who, what, when, where,

and how” the fraud was allegedly committed. It is, of course, quite possible that Plaintiffs

will discover the facts they need to adequately plead fraud through the course of discovery

in this case. If such facts become known to Plaintiffs, they may move for leave to amend. 1
                                                                                          0F




However, the fraud counts as currently pleaded merit dismissal without prejudice for the




1 The current deadline for seeking leave to amend pleadings is February 26, 2021. (Doc.
56, p. 2).
                                             2
Case 3:20-cv-03046-TLB Document 78             Filed 12/22/20 Page 3 of 4 PageID #: 826




same reasons the Court stated in its prior order (Doc. 54). Accordingly, Plaintiffs are

directed to file an amended complaint that does not include Counts Eleven and

Twelve for fraud, and Defendants’ Motions for Partial Dismissal will also be granted as

to this claim.

       Lastly, Defendants argue that the only plaintiff with standing to sue in this case is

the Estate of Sarah Burnett, as represented by William Burnett, Sr. Defendants contend

that William Burnett, Sr. (the decedent’s spouse), and William Burnett, Jr. and Tammie

Debo (the decedent’s children), have no standing to sue in their individual capacities

because their interests are already represented by the Estate—since all three are

beneficiaries. The issue of whether the decedent’s spouse and children, in their individual

capacities, are proper plaintiffs in this matter was raised by the Court, sua sponte, during

the case management hearing on October 26, 2020. See Doc. 63, pp. 26–27. Plaintiffs

informed the Court at the time that they would research the issue and consider it when

filing their amended pleading. It appears from the Amended Complaint that was filed that

the Plaintiffs continue to believe that the Estate and the Estate’s individual beneficiaries

may all sue for wrongful death in this action. Defendants disagree and ask the Court to

dismiss the individual Plaintiffs from the lawsuit.

       The Court has reviewed the lengthy Amended Complaint and cannot identify any

claim made on behalf of the decedent’s spouse and children, individually, that is separate

from the claims made by and on behalf of the decedent’s Estate. Further, the law is clear

that wrongful-death claims in Arkansas must be brought by and in the name of the

personal representative of the deceased person. Ark. Code Ann. § 16-62-102(b) states:

“Every action shall be brought by and in the name of the personal representative of the



                                              3
Case 3:20-cv-03046-TLB Document 78           Filed 12/22/20 Page 4 of 4 PageID #: 827




deceased person. If there is no personal representative, then the action shall be brought

by the heirs at law of the deceased person.” Here, there is a personal representative who

has been appointed on behalf of the Estate of Sarah Burnett; therefore, the individual

claims of the heirs of the deceased are adequately represented by the Estate. See also

Davenport v. Lee, 348 Ark. 148, 159 (2002) (“[A]n individual may not file suit where a

personal representative has been appointed.”).

      The Court finds that the individual claims of William Burnett, Sr., William Burnett,

Jr., and Tammie Debo are redundant to the claims of the Estate, of which they are all

beneficiaries. Plaintiffs are directed to file an amended complaint that does not

include William Burnett, Sr., William Burnett, Jr., or Tammie Debo in their individual

capacities.

      IT IS THEREFORE ORDERED that the Defendants’ Motions for Partial Dismissal

(Docs. 69 & 73) are GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs file a second amended complaint within

ten days of the file date of this Order. This second amended complaint must omit Counts

Eleven and Twelve for fraud and Count Thirteen for punitive damages, as well as delete

individual Plaintiffs William Burnett, Sr., William Burnett, Jr., and Tammie Debo from the

style and body of the pleading.

      IT IS SO ORDERED on this 22nd day of December, 2020.



                                                 ___/s/ Timothy L. Brooks___________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                            4
